Citation Nr: 0611290	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right eye injury.

2.  Entitlement to service connection for sinusitis with 
nasal infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from March 1980 to October 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied the appellant's sinusitis and right eye 
service connection claims.

In September 2005, a Board hearing was held at the RO before 
the undersigned acting Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

Review of the claims file reveals three pending claims.  In 
March 1998, the appellant submitted a claim for service 
connection for tinnitus; the RO has taken no action as yet on 
this claim.  In June 2003, the appellant sought to reopen her 
claim for service connection for recurrent urinary tract 
infections.  The RO sent her a notice letter concerning new 
and material evidence requirements that same month, but no 
further action has been taken.  In February 2004, the 
appellant submitted a claim for service connection for the 
residuals of a tonsillectomy.  As no rating decision has been 
issued as to any one of these claims, they are referred to 
the RO for appropriate action.

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

FINDINGS OF FACT

1.  There is no evidence of any eye injury or disease during 
service that caused the refractive error or presbyopia that 
the veteran currently experiences in her right eye.

2.  Right eye optic neuritis, afferent pupillary defect, 
chorioretinal scarring, keratitis sicca, conjunctivitis and 
eye pain are not shown to have begun during service; nor does 
the competent evidence show that any right eye disorder is 
related to any in-service occurrence or event.


CONCLUSION OF LAW

The appellant does not have any right eye disorder, including 
vision loss, that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at her September 2005 Board hearing 
that she was hit from behind in service by another service 
member and was injured in her right eye as a result.  She 
stated that she initially had a headache, but thereafter did 
not experience any problems with her right eye during the 
remainder of her service.  The appellant also stated that she 
was prescribed glasses in service, but that it was just 
routine.  She also testified that she had been diagnosed with 
optic neuritis in March 1994, and she said that she still had 
that condition.

Review of the appellant's service medical records reveals 
that no eye or ophthalmologic defect was noted in the 
entrance service medical examination conducted in September 
1979.  The appellant right distant visual acuity was 20/25 at 
that time, corrected to 20/20.  In March 1980, she was 
prescribed glasses.  The appellant underwent a periodic 
examination in April 1987; no right eye defect was noted.  
Her right eye distant visual acuity was 20/20 and her near 
vision was 20/20.  The service medical records show that the 
appellant sought treatment for her left eye on a couple of 
occasions, but there is no entry showing complaints of, or 
treatment for, any right eye problem.  The appellant 
underwent a service separation examination in September 1987.  
Her right eye distant visual acuity was 25/20 and her near 
vision was 20/20.

The appellant filed a VA Form 21-526 in October 1987; she did 
not report any problem with her right eye.  She underwent a 
VA medical examination in July 1988.  No right eye pathology 
was observed during that examination.

Review of the appellant's VA medical treatment records dated 
between 1989 and 2004 reveals that the appellant sought 
treatment for right eye pain in February 1994; she said that 
the problem had started two days before she sought treatment.  
In March 1994, diagnoses of mild afferent pupillary defect 
and optic neuritis were rendered.  A May 1994 note states 
that the appellant's right eye optic nerve appeared healthy.  
An April 1997 note states that the appellant's right eye 
vision was almost back to normal.

Private medical records include January 2002 clinical 
findings of pain in and around the eye, chronic follicular 
conjunctivitis, keratitis sicca, incipient presbyopia and 
history of optic neuritis in the right eye with optic pallor.

In January 2004, the appellant was seen in a VA optometry 
clinic.  A history of optic neuritis with onset in 1994 was 
noted.  She complained of bilateral eye pain and diminished 
color vision.  Her uncorrected right distant eye vision was 
20/30.  She did not wear glasses; she was prescribed glasses 
for full time use.  Examination of the right eye revealed a 
mild afferent defect.  Chorioretinal scars were noted.  The 
examiner rendered diagnoses that included refractive error 
and history of optic neuritis for the right eye.

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty in active military 
service.  38 U.S.C.A. §§ 1110, 1131.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
There must be medical evidence of a nexus relating an 
inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The appellant has claimed service connection for right eye 
problems that she alleges are related to a right eye injury 
in-service.  In the absence of some event of trauma, 
refractive error shown on examination is not a disability for 
which compensation benefits may be authorized.  38 C.F.R. 
§§ 3.303(c), 4.9; See e.g., Browder v. Brown, 5 Vet. App. 268 
(1993).  The medical evidence of record indicates that the 
appellant was prescribed corrective lenses at the time of her 
entrance into service in March 1980, and that she was again 
prescribed eyeglasses in January 2004.  There is no clinical 
evidence to suggest that the refractive error is related to 
in-service trauma.  Because the defective vision is 
attributable to refractive error, the current defective 
vision, including presbyopia, does not amount to a disability 
for which compensation benefits may be paid.  38 C.F.R. 
§ 3.303(c).  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  Nothing in the current record attributes the 
appellant's right eye refractive error or presbyopia to 
acquired pathology such as trauma, including any incident of 
service.

The law concerning awards of service connection for 
refractive error is dispositive.  In this regard, 38 C.F.R. 
§ 3.303(c) provides that refractive error is not a disease or 
injury within the meaning of applicable legislation governing 
the awards of compensation benefits.  As such, regardless of 
the character or quality of any evidence that the appellant 
could submit, refractive error and presbyopia cannot be 
recognized as chronic acquired eye disorders or disabilities 
under the law for VA compensation purposes.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In addition, the claims file does not contain competent 
medical evidence to the effect that any one of the 
appellant's currently diagnosed right eye conditions is 
related to her service.  The service medical records contain 
no findings or diagnoses of right eye pain, chronic 
follicular conjunctivitis, keratitis sicca, afferent 
pupillary defect, chorioretinal scars, optic neuritis or 
optic pallor; nor was any such eye disorder demonstrated 
until more than six years after the appellant's separation 
from active duty.  There is no competent medical evidence of 
any nexus between any one of the appellant's currently 
diagnosed right eye disorders and her active service.  While 
it is apparent that the appellant did suffer from various 
right eye disorders after service, the medical evidence of 
record does not establish the existence of any relationship 
between the origin and/or severity of any current right eye 
pathology and military service.

The Board has considered the appellant's oral and written 
testimony, as well as the written statements of her 
representative, submitted in support of her argument that she 
has residuals of right eye trauma, including loss of visual 
acuity, optic neuritis and other disorders, as a result of 
her service.  To the extent that their statements represent 
evidence of continuity of symptomatology, without more, the 
appellant's statements, and those of her representative, are 
not competent evidence of a diagnosis, nor do they establish 
a nexus between an acquired pathology and the appellant's 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  
As there is no competent evidence of record of any current 
ophthalmologic pathology attributable to a right eye injury 
during military service, the preponderance of the evidence is 
against the appellant's claim for service connection and the 
benefit of the doubt doctrine is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Accordingly, service connection for a right eye disorder, 
including residuals of a right eye injury, is not warranted.

VA's duties of notification and assistance

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate her claim, inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information, and request that she 
provide relevant information or evidence.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The RO sent the appellant letters in April 2002, and June 
2003, which informed her of the information necessary to 
substantiate her right eye service connection claim, advised 
her of the kinds of evidence the RO would help her obtain 
advised her of the evidence she needed to obtain, requested 
that she tell the RO about any additional information or 
evidence she wanted VA to obtain, and requested she provide 
any treatment records since discharge, and send any 
additional information or evidence regarding her claim.  
While VA has not informed the veteran regarding effective 
dates or potentially applicable ratings, the decision to deny 
the appeal moots any potential prejudice from those failures 
to notify. Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, U.S. Vet. App., March 3, 2006.

Moreover, while the veteran did not receive notification 
prior to the April 2002 decision denying her claim, it was 
readjudicated in a May 2003 statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  

Here, VA obtained information concerning the current 
condition of the appellant's right eye.  The appellant was 
afforded a VA Travel Board hearing.  The appellant has not 
provided any information to VA concerning available records 
that she wanted the RO to obtain for her that were not 
obtained.  

In September 2005, the appellant submitted additional 
evidence directly to the Board with a written waiver of 
initial review by the RO of that evidence and all other 
evidence submitted after the May 2003 SOC was issued.  See 
38 C.F.R. § 20.1304.  The appellant was given more than one 
year in which to submit evidence after the RO gave her 
notification of her rights.  VA has satisfied its notice and 
assistance duties under all applicable law, regulations and 
VA procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005).


ORDER

Entitlement to service connection for the residuals of a 
right eye injury is denied.


REMAND

Review of service medical records reflect that the appellant 
was treated on several occasions for sinus problems.  After 
she underwent a tonsillectomy in May 1981, her sinus problems 
were not as frequent.  However, the appellant was still 
seeking treatment for sinus pain during the last two years of 
her active service.  Post-service medical records indicate 
that the appellant is currently diagnosed with chronic 
sinusitis and allergic rhinitis and that she has received 
treatment intermittently since at least early 1990.  However, 
there is no medical opinion of record indicating whether or 
not the appellant's sinus complaints documented in service 
are or are not related to her current sinus complaints.

The medical evidence of record is insufficient for the Board 
to render a decision on the etiology and onset date of the 
currently diagnosed sinusitis/rhinitis.  These considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) 
and implementing regulations found at 
38 C.F.R. § 3.159 (2005) is completed.  
In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate her claim for 
service connection and of what part of 
such evidence she should obtain and what 
part the Secretary will attempt to obtain 
on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  The 
appellant should be told to submit all 
pertinent evidence she has in her 
possession.  

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant for sinusitis and any 
related condition(s) should be identified 
and obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

3.  Contact the appellant to obtain the 
names and addresses of all medical care 
providers, private or government, who 
have treated her for sinusitis and any 
related problems since 1987.  After 
securing the necessary release(s), the RO 
should obtain those records that have not 
been previously secured.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and her 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After the above development is 
completed, arrange to have the 
appellant's claims file reviewed by an 
appropriate medical professional to 
determine the nature and etiology of all 
manifestations of the claimed sinus 
disorder(s).  The examiner should provide 
a written opinion as to the etiology and 
onset date of the appellant's 
sinusitis/rhinitis, specifically 
commenting on the probability of whether 
any currently documented 
sinusitis/rhinitis is related to active 
service.  

If a physical examination or additional 
testing is necessary before an opinion can 
be rendered, the RO should arrange for 
said examination to take place.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner's report.  If the report does 
not include all adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.

6.  Thereafter, the claim should be re-
adjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

It is the appellant's responsibility to report for any 
scheduled examination and to cooperate in the development of 
the case, and the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


